Issuer Free Writing Prospectus filed pursuant to Rule 433 Registration No. 333-163244 Issuer Free Writing Prospectus dated February 10, 2010 Great-West Life & Annuity Insurance Company Free Writing Prospectus Published or Distributed by Media On February 10, 2010,Ignites.com, a news source for the mutual fund industry, published an article that references the offering covered by the registration statement on Form S-1 filed byGreat-West Life & Annuity Insurance Company(the “Company”) with the Securities and Exchange Commission (the “SEC”) on November 20, 2009 and amended on February 8, 2010(the “Registration Statement”). The article also includes quotes from Charles Nelson,President of Great-West Retirement Services, aunit of the Company. The full text of the article is reproduced below. The article was not prepared by or reviewed by the Company prior to its publication. The publisher of the article is not affiliated with the Company. The Company made no payment and gave no consideration to the publisher in connection with the publication of the article or any other articles published by this publisher concerning the Company. You should consider statements in the article only after carefully evaluating all of the information in the preliminary prospectus contained within the Registration Statement the Company filed with the SEC on February 8, 2010, the final prospectus to be subsequently filed with the SEC and any related prospectus supplement. In particular, you should carefully read the risk factors described in thepreliminary prospectus, in the final prospectus, in any related prospectus supplement and in the documents incorporated by reference in thepreliminiary prospectus, the final prospectus and any related prospectus supplement. The Registration Statement has not been declared effective by the SEC and the information contained therein, including information in thepreliminary prospectus, is subject to change prior to the Registration Statement becoming effective and the filing of the final prospectus with the SEC. Statements in the article that are not attributed directly to Mr. Nelson or that conflict with the Company’s public filings with the SEC, represent the author’s or others’ opinions, and are not endorsed or adopted by the Company. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
